Citation Nr: 1138455	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left heel disability. 

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for left lower extremity disability (to include left knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvaaspeevy


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a RO hearing in February 2009 and at a Board hearing in October 2009.  The Board reopened the claim for service connection for left heel disability and remanded the case to the RO in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently contended that he injured his left heel during service.  He has testified regarding the injury which appears to have involved a laceration for which he was hospitalized for three days.  Unfortunately, the Veteran's service treatment records are not available.  

The Board's July 2010 remand directed that an examination be conducted and appropriate medical opinions obtained.  A VA examination was conducted in September 2010.  The report of the examination includes nexus opinions which go against the Veteran's claims.  However, in reviewing the report the Board is unable to conclude that the rationale for the opinions was fully adequate in that it appears that the lack of service treatment records documenting the heel injury may have formed a basis for the negative opinions.  Under the circumstances, the Board believes another examination with opinion is necessary to fully assist the Veteran with his claims 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination of the left heel, lumbar spine, and left lower extremity by a medical doctor.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated tests should be conducted.  

The examiner should assume that the Veteran did in fact suffer an injury to the left heel during service as he has described in hearing testimony, and then respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the sensory sural neuropathy and/or peroneal neuropathy reported after an EMG in July 2010 (as referenced in the report of the September 2010 VA examination) were caused by the left heel injury during service?  

     b)  If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's claimed left lower extremity disorder and/or lumbar spine disorder are proximately due to, or have been aggravated by, any left heel disorder?

A rationale should be provided for all opinions. 

2.  After completion of the above, the RO should review the expanded record and determine if the benefits can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


